ACCEPTED
                                                                                          05-15-01290-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                    12/21/2015 1:54:34 PM
                                                                                               LISA MATZ
                                                                                                   CLERK



                     No. 05-15-01290-CV
 ______________________________________________________
                                              FILED IN
                                                                 5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                    Texas Court of Appeals                       12/21/2015 1:54:34 PM
                    Fifth District at Dallas                            LISA MATZ
                                                                          Clerk
 ______________________________________________________

       In the Matter of the Marriage of Ron Nussle and Suzanne Nussle
                      and in the Interest of I.N., A Child

                                    Ron Nussle,
                                                    Appellant,

                                         v.

                                 Suzanne Nussle,
                                  Appellee.
 ______________________________________________________

        APPELLANT’S UNOPPOSED MOTION TO DISMISS
 ______________________________________________________

      1.     The parties are litigating this matter in Arizona. Appellant is satisfied

with doing so and therefore seeks to dismiss this appeal.

       2.    Appellee is unopposed.

      Based on the foregoing, Appellant asks that the appeal be dismissed.




MOTION TO DISMISS
PAGE 1
                                       Respectfully submitted,

                                       JOHNSTON TOBEY BARUCH
                                       /s/Charles “Chad” Baruch
                                       Texas Bar Number 01864300
                                       3308 Oak Grove Avenue
                                       Dallas, Texas 75204
                                       Telephone: (214) 741-6260
                                       Facsimile: (214) 741-6248
                                       Email: chad@jtlaw.com

                                       Attorneys for Ron Nussle

                             Certificate of Conference

       The undersigned certifies that conferred with Cynthia Dunn who confirmed
in writing that Appellee does not oppose the relief sought by this motion.

                                              /s/Chad Baruch

                               Certificate of Service

       The undersigned certifies that a true and correct copy of this notice of appeal
was served this 21st day of December, 2015, upon Cynthia Dunn by efiling and
email to cdunn@qslwm.com.


                                              /s/Chad Baruch




MOTION TO DISMISS
PAGE 2